                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 19-cv-03633-RM-MEH

AMERICAN SOUTHERN INSURANCE COMPANY,

       Plaintiff,

v.

BAGI MECHANICAL, LLC,
LASZLO BAGI, and
WENDI BAGI.

       Defendants

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court sua sponte upon the assignment of this case. Upon review

of the Complaint an issue is raised as to whether subject matter jurisdiction exists. See Amazon,

Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1276 (10th Cir. 2001) (A federal court has an

independent obligation to examine its own jurisdiction at every stage of the proceeding.).

       Plaintiff filed this action alleging diversity jurisdiction under 28 U.S.C. § 1332 which

provides, in relevant part:

       The district courts shall have original jurisdiction of all civil actions where the
       matter in controversy exceeds the sum or value of $75,000, exclusive of interest
       and costs, and is between—
       (1) citizens of different States….

With an exception inapplicable here, “a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business.” 28 U.S.C. § 1332(c). For a limited liability company,
however, because it is “an unincorporated association, [it] takes the citizenship of all its

members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir.

2015) (brackets and emphasis added) (citations omitted).

        In this case, Plaintiff alleges the following as support for the exercise of diversity

jurisdiction:

        1. Plaintiff is a company organized and incorporated under the laws of the State of

            Georgia, with its principal place of business in Georgia (Complaint, ¶¶ 1, 8);

        2. Defendant Bagi Mechanical, LLC (“Bagi”) is a Colorado limited liability corporation

            that, at all times, conducted business in the State of Colorado and has a principal

            place of business in Louisville, Colorado (Complaint, ¶ 2);

        3. Defendant Laszlo Bagi’s, the Managing Member of Bagi, last known residence

            address is 5808 Knoll Crest Court, Boulder, and he has expressed an intent to remain

            in Colorado indefinitely (Complaint, ¶¶ 3, 8); and

        4. Defendant Wendi Bagi’s last known residence address is 5808 Knoll Crest Court,

            Boulder, Colorado 80301, and she has expressed an intent to remain in Colorado

            indefinitely (Complaint, ¶¶ 4, 8);

Such assertions, however, are insufficient to show diversity jurisdiction exists because the

identity – and citizenship – of all members of Bagi are unknown.

        Plaintiff’s allegation that Defendant Laszlo Bagi is allegedly the managing member is

insufficient to make the requisite showing. Similarly, Plaintiff’s allegations that it has conducted

a diligent search to ascertain the domicile of Defendants and that, based on such research,

“neither Bagi nor any [individual Defendants] are a citizen of Georgia” (Complaint, ¶9) are also

insufficient where Plaintiff relies on the place of incorporation and principal place of business of



                                                   2
Bagi for its citizenship. Accordingly, it is

       ORDERED that on or before January 7, 2020, Plaintiff shall show cause why this case

should not be dismissed without prejudice for lack of subject matter jurisdiction.

       DATED this 24th day of December, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 3
